Citation Nr: 0320562	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  97-20 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for allergic 
asthma/rhinitis.

2.  Entitlement to service connection for multiple chemical 
sensitivity disorder.

3.  Entitlement to service connection for temporomandibular 
joint (TMJ) disorder.

4.  Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The appellant served as a member of the United States Army 
Reserves during which he had active duty for training from 
April 29 to September 7, 1970 and from June 3 to 6, 1973.

This appeal arose from a February 1996 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  On January 31, 2000, the Board of 
Veterans' Appeals (Board), issued a decision denying these 
claims, finding that they were not well grounded.

On November 20, 2000, the Secretary filed a motion to vacate 
the January 2000 Board decision so that the claims could be 
reconsidered under the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103A & 5107 (West 2002)) 
(VCAA).  On January 30, 2001, the Court of Appeals for 
Veterans Claims (Court) issued an Order which vacated the 
January 2000 Board decision and remanded the case to the 
Board for action consistent with its Order.  Copies of the 
Secretary's Motion and the Court's Order have been made part 
of the claims folder. 

On March 6, 2002, the Board conducted internal development of 
the appellant's claims.  The case is now before the Board for 
appellate consideration.


REMAND

In March 2002, the Board conducted internal development of 
this case.  Additional service medical records from the 
National Guard were requested.  The appellant was also to be 
asked to provide the names and addresses of all health-care 
providers from whom he had sought treatment for his claimed 
conditions.  On June 18, 2002, the appellant was sent 
correspondence which requested that he sign and return 
consent forms (VA Form 21-4142) authorizing the release to VA 
of any additional medical records pertinent to his claims.  
In July 2002, additional service medical records were 
received.  On July 22, 2002, the appellant sent in 
correspondence which indicated that, while he had received 
the Board's June 2002 communication, no VA-From 21-4142 had 
been enclosed.  In April 2003, the appellant's representative 
stated that the appellant had never been provided with any 
VA-Form 21-4142; therefore, he had never been provided with 
an opportunity to submit additional evidence (although some 
additional records were attached to this correspondence).  
The representative also indicated that the appellant had not 
been provided with a statement of the case after the Board 
had obtained additional service medical records and had thus 
been deprived of an opportunity to respond to this evidence.

Moreover, a review of the record indicates that the veteran 
was noted to have asthma at the time of his entrance onto 
active duty in February 1970.  There is no indication in the 
available service medical records that he was treated for 
this disorder during service.  Private physicians subsequent 
to service have treated the appellant for asthma and had 
pointed out while the veteran was still on reserve duty that 
there were tasks that he could not perform due to his asthma.  
While a VA examination was conducted in September 1995, there 
is no opinion of record as to whether the asthma increased in 
severity during service.  Such an opinion is needed before a 
final determination can be made as to the appellant's claim.

Therefore, this case is REMANDED for the following:

1.  The appellant should be sent VA-Forms 
21-4142; he should sign and return a form 
for each doctor and medical care facility 
(hospital's. HMO's, etc.), private and 
VA, who may possess additional records 
pertinent to his claims for service 
connection.

2.  The appellant should be afforded a VA 
ears, nose and throat examination.  A 
definitive diagnosis for any disorders 
found must be provided.  After reviewing 
all the evidence of record, to include 
the available service medical records, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that the appellant's preexisting 
asthma/allergic rhinitis underwent an 
increase in underlying pathology during 
service that was beyond its natural 
progression.  A complete rationale for 
any opinions expressed must be provided 
and the examiner must indicate in the 
examination report that the claims file 
has been reviewed.

3.  If the claims remain denied, the 
appellant and his representative should 
be provided with a SSOC, which describes 
all the evidence used in deciding the 
claims, and given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




